PER CURIAM
Defendant seeks reversal of his conviction for driving under the influence of intoxicants. ORS 487.540. He contends that, because the prosecutor voiced no objections, it was error to deny his motion to exclude witnesses. In support of his contention, defendant relies on State v. Bishop, 7 Or App 558, 492 P2d 509 (1972), in which we held that, when a trial court fails to grant an unopposed motion to exclude witnesses, “we must assume prejudice, unless the record affirmatively reflects the contrary.” 7 Or App at 565. We agree that the denial of defendant’s motion was erroneous. However, we have reviewed the record and conclude that, in the light of the circumstances of this case, any error occasioned by the trial court’s failure to exclude witnesses was harmless. See State v. Cetto, 66 Or App 337, 341, 674 P2d 66 (1984).
Affirmed.